 Case: 4:18-cv-01279-SNLJ Doc.#: 6-5 Filed: 12/11/18 Page: 1of2 PagelD #: 98




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

LOCAL UNION 513 HEALTH AND              )
WELFARE FUND, et al,                    )
                                        )
      Plaintiffs,                       ) Cause Number: 4:18-cv-01279 SNLJ
v.                                      )
                                        )
PETRY EXCAVATING, LLC,                  )
                                        )
      Defendant.                        )

           MEMORANDUM AND ORDER ON PLAINTIFFS'
     MOTION FOR DEFAULT ORDER TO COMPEL AN ACCOUNTING

      This matter is before the Court on Plaintiffs' motion for default judgment

against Petry Excavating, LLC (hereinafter, "Petry"). Plaintiffs are the union and

the trustees, sponsors and/or fiduciaries of the various funds.

      Plaintiffs filed this action on August 1, 2018 under the Employee Retirement

Security Act, 29 U.S.C. §§ 1132 and 1145, and the Labor Management Relations Act,

29 U.S.C. § 185. The Complaint alleges Petry failed to make accounting and fully

pay several employee benefit funds and contributions due under the collective

bargaining agreement between Petry and its employees' union.

      The Clerk of Court entered an order of default against the Defendants on

November 28, 2018. [Doc. #5].

      Plaintiffs have filed a motion seeking an accounting under the trust

documents, collective bargaining agreement and common law under ERISA.

Plaintiffs also seek known damages resulting from a breach of a settlement

agreement between the parties.
 Case: 4:18-cv-01279-SNLJ Doc.#: 6-5 Filed: 12/11/18 Page: 2 of 2 PagelD #: 99




      When the Clerk of Court has entered default against a defendant, the

"allegations of the complaint except as to the amount of damages are taken as true."

Mueller v. Jones, No. 2:08CV16 JCH, 2009 WL 500837, at *1 n.2 (E.D. Mo. Feb. 27,

2009) (quoting Brown v. Kenron Aluminum & Glass Com., 477 F .2d 526, 531 (8th

Cir. 1973)). Accordingly, in deciding the present motion for Default Judgment, the

Court accepts as true the factual allegations contained in the Plaintiffs' Complaint

together with those affidavits presented in the Plaintiffs' motion and memorandum

in support as they relate to the Plaintiffs' damages and prayer for relief.

      Based on those allegations and affidavits, plaintiffs are entitled to the relief

requested.

      Accordingly,

      IT IS HEREBY ORDERED that Plaintiffs' motion for partial default

judgment is GRANTED. Petry shall submit the documents requested for the period

July 2016 to the date of this Order to Plaintiffs' attorney within ten (10) days of this

Memorandum and Order. Failure to comply with this Order may result in the

imposition of sanctions. Plaintiffs are granted leave in order to provide additional

proof of attorney's fee s and costs incurred in this matter.
